TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 2, 2014



                                      NO. 03-11-00661-CV


                               Ronnie Lee Natho, Sr., Appellant

                                                 v.

                                  Rosie May Shelton, Appellee




        APPEAL FROM 424TH DISTRICT COURT OF LLANO COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
  AFFIRMED IN PART; REFORMED IN PART AND, AS REFORMED, AFFIRMED;
    REVERSED AND RENDERED IN PART -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the district court on September 8, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses in part the district court’s judgment

awarding appellee attorney’s fees and a constructive trust on Natho’s homestead and render that

appellee take nothing on those claims. We reform the actual damages portion of the judgment of

the district court to award appellee $33,096.11 in actual damages instead of the original

$87,296.00 awarded and, as so reformed, affirm its judgment on that claim; and affirm the

district court’s judgment in all other respects. Each party shall pay the costs of the appeal

incurred by that party, both in this Court and the court below.